Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for a shift measurement sensor to preforming the limitation “to determine the welding parameters to be applied automatically” as recited in claim 1, line 11. Therefore, the newly amended function to the shift measurement sensor is new matter. The specification in ¶ 0045 of the US publication states “A sensor is mounted on the rod of the thruster in order to measure its shift, this sensor produces therefore a representative value proportional to the distance between the two electrodes. The value measured by the sensor is if necessary viewable on a screen and can also be recorded as a timeline parameter of the welding performed”. The data from the sensor is displayed on a screen and recorded, but there is no reference to the sensor determining the welding parameters to be applied automatically. It appears from the specification that the sensed data can be used in a control scheme but the specification does not detail structure to perform the recited function. 
Claims 2-7 depend upon rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a shift measurement sensor, which measures a value that is proportional to a distance between the extremities of the fixed and mobile electrodes for deducing the thickness of the elements to be welded and to determine the welding parameters to be applied automatically”. It is unclear if the sensor required specific structure for deducing the thickness of the elements and to determine the welding parameters to be applied automatically or if the function is performed using the measurements from the sensor. To be consistence with the specification, the Examiner will interpret that the measured value of the sensor is capable of being used to perform the recited function. Since no controller is positively recited, the function will be treated as intended use. 
Claims 2-7 depend upon rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 5981898 A).
Regarding claim 1, Yamaguchi discloses a resistance welder (Fig. 1) comprising: a clamp (constituted by top and bottom flanges and equalizer 11, see annotated Fig. 1 below); and a detachable arm (9, Fig. 1) supported by the clamp, said arm (9) being constituted by a fixed part (see annotated Fig. 1 below) supporting a fixed electrode (8, Fig. 1) and a rotationally mobile part (movable arm 5, Fig. 1) supporting a mobile electrode (7, Fig. 1), the electrodes (7, 8) being intended configured to be crossed by an electrical current (Col. 1, lines 50-60), wherein the rotationally mobile part (5) of the detachable arm (9) of the clamp is pushed in rotational motion by a thruster (lead screw 4) so that extremities of the fixed and mobile electrodes (8, 7) approach each other and grip elements (workpiece 12, Fig. 1) to be welded; and a shift measurement sensor (encoder 2, measures the position of the mobile electrode 7, Col. 2, lines 43-44) that measures a value that is proportional to a distance between the extremities of the fixed and mobile electrodes.
Yamaguchi does not expressly disclose that the shift measurement sensor is used “for deducing the thickness of the elements to be welded and to determine the welding parameters to be applied automatically”. However, this limitation is treated as intended use. According to the specification, the sensed data can be used in a control scheme but the specification does not detail structure to perform the recited function. In Yamaguchi, the shift measurement sensor (encoder 2) measures the position of electrode 7 and the value is stored in shift memory (20, Fig. 2). The data of the sensor stored in the memory is capable of being used by a controller for deducing a thickness of the work piece as well as determine welding parameters. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resistance welder to use the data of the shift measurement sensor for deducting a thickness of the work piece and determine welding parameters to be applied automatically for the purpose of providing the needed about of pressure to hold the workpiece while welding.

    PNG
    media_image1.png
    947
    722
    media_image1.png
    Greyscale

		 
Regarding claim 5, Yamaguchi discloses the resistance welder according to claim 1. Yamaguchi further show wherein detachable arm (9) is a C-shaped arm (Fig. 1) constituted by the fixed part (annotated in Fig. 1 above) supporting the fixed electrode (8) and the rotationally mobile part (5) being mobile in translation supporting the mobile electrode (7), the thruster (4) directly driving the motion of the mobile electrode (7).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Daporto et al. (EP 3231546 A1).
Regarding claim 1, Daporto et al discloses a resistance welder (1, Fig. 4) comprising: a clamp (3, Fig. 4); and a detachable arm (constituted by jaws 4 and 5, Fig. 4) supported by the clamp (3), said arm (Fig. 4) being constituted by a fixed part (5, Fig. 4, ¶0025) supporting a fixed electrode (5a, Fig. 4) and a rotationally mobile part (4, Fig. 4, ¶0026) supporting a mobile electrode (4a, Fig. 4), the electrodes (4a. 5a) being intended configured to be crossed by an electrical current (¶0025), wherein the rotationally mobile part (4) of the detachable arm of the clamp (3) is pushed in rotational motion by a thruster (screw 11) so that extremities of the fixed and mobile electrodes (5a, 4a) approach each other and grip elements to be welded (¶0034-0037); and a shift measurement sensor (sensor 7, Fig. 4, see at least ¶0027-0028) that measures a value that is proportional to a distance between the extremities of the fixed and mobile electrodes (4a, 5a).
Daporto et al does not expressly disclose that the shift measurement sensor is used “for deducing the thickness of the elements to be welded and to determine the welding parameters to be applied automatically”. However, this limitation is treated as intended use. According to the specification, the sensed data can be used in a control scheme but the specification does not detail structure to perform the recited function. In Daporto et al, the shift measurement sensor (sensor 7) measures the position of electrodes. The data of the sensor is capable of being used by a controller for deducing a thickness of the work piece as well as determine welding parameters. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resistance welder to use the data of the shift measurement sensor for deducting a thickness of the work piece and determine welding parameters to be applied automatically for the purpose of providing the needed about of pressure to hold the workpiece while welding.


    PNG
    media_image2.png
    628
    940
    media_image2.png
    Greyscale

Regarding claim 5, Daporto et al discloses the resistance welder according to claim 1. Daporto et al further show wherein detachable arm (constituted by Jaws 4 and 5) is a C-shaped arm (Fig. 4) constituted by the fixed part (5) supporting the fixed electrode (5a) and the rotationally mobile part (4) being mobile in translation supporting the mobile electrode (4a), the thruster (11) directly driving the motion of the mobile electrode (4a).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Daporto et al. (EP 3231546 A1) in view of Sato (US 20080272093 A1).
Regarding claim 3, Daporto et al discloses the resistance welder according to claim 1 except a locking mechanism which locks the detachable to affix the detachable arm to the clamp, this locking mechanism comprising a lock comprising a latch that gets clipped into a groove.
Sato in the same area of endeavor disclose resistance welder (Fig. 1) comprising a detachable arm (1, Figs. 1 and 4) comprising a locking mechanism (pivotal shaft 10, bearing 11 and a stopper pin 12, Fig. 4) which locks the detachable arm (1) to a clamp (8, casing body, Fig. 4), this locking mechanism comprising a lock (pivotal shaft 10) comprising a latch (stopper pin 12) that gets clipped into a groove (channel in pivotal shaft).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the arm of Daporto et al with the locking mechanism as taught by Sato for the purpose of securing the arm to the clamp to keep the arm in place during operation of the welder and to allow for easy replacement of parts. 

    PNG
    media_image3.png
    287
    383
    media_image3.png
    Greyscale

Regarding claim 4, Daporto et al modified discloses the resistance welder according to claim 3. The limitation” wherein locking of the arm comprises moving the arm downwards to engage a blocking element into a groove and then turning a handle to lock the arm” is a product by process limitation. The blocking element and the groove is not positive recited as a component of the resistance welder and as claimed appeals to be elements use to lock the arm in place. The process of locking the arm does not further limit the resistance welder. 
Allowable Subject Matter
Claims 2 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Daporto et al and Yamaguchi both disclosing a resistance welder of similar structure fails to teach or suggest “a slider provided with a cylinder pushed in translation by a head of the thruster, said cylinder comprising first and second diametrically opposite rings that get housed in oblong holes situated on each side of flanks of the mobile arm to provide for angular alignment of the slider during shifting of the head of the thruster” as required of claim 2. Daporto et al and Yamaguchi both fails to teach or suggest “the thruster comprises first and second solenoid valves and a chamber which is over-pressurized to bring the electrodes closer together and depressurized to move them further apart, wherein the first and second solenoid valves control a pressure of pneumatic fluid that actuates the thruster of the clamp, the first and second solenoid valves which, when open, generate a Venturi effect on pipings and a pressure lower than atmospheric pressure, this pressure being transmitted to the clamp unit by a flexible tube” as required of claim 6. Daporto et al and Yamaguchi both fails to teach or suggest “wherein the locking mechanism comprises first and second brass parts providing for mechanical locking, electrical continuity and passage of cooling water, the first and second brass parts being fixedly attached by two dovetails forming a V". as required of claim 7. Claim 8 depends upon claim 7. There is no suggestion by the prior art or obvious reasons to add the missing features met the requirements of the claims without hindsight reconstruction.
Response to Arguments
Applicant's arguments filed on August 15, 2022 have been fully considered but they are not persuasive. 
The arguments are directed toward the “shift measure sensor”. The applicant argues that the sensor of the prior art does not perform the sensor functions of the amended claim 1. However as stated above the limitation “for deducing the thickness of the elements to be welded and to determine the welding parameters to be applied automatically” is new matter. To be consistence with the specification, the limitation is intended use. The sensors of the prior art sense a position of the electrodes and the data is capable of being used with a controller, internal or external, to perform the recited functions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohen (US 9266187 B2) Method of monitoring thermal response, force and current during resistance welding.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761